Title: From George Washington to Horatio Sharpe, 20 July 1757
From: Washington, George
To: Sharpe, Horatio



To Governor Sharpe.Sir,
[Fort Loudoun] July 20th 1757.

I have undoubted intelligence that many Deserters from the Virginia Regiment are gone to, and are harboured and protected in several counties of your province, especially Baltimore-county, under the specious pretext of their unjust detention, after the expiration of the time, which, the Deserters

(I learn) pretend was limited when they enlisted. And some in authority, either from an ill-placed compassion, or from that spirit of opposition to the service, which is too prevalent thro’ Continent, have not only countenanced those Deserters, but made use of your Excellencys name for that purpose; as you may observe by the enclosed, (a copy of the original is in my possession.)
I am quite certain, that no orders have been issued, since I have been honored with the command of this Regiment, to enlist for any limited term; and Captn Gist (upon whom the Deserters wou’d fix this charge) declares on his honor, that he never mentioned limiting their time of Service in any other way than this, that they shou’d be discharged at the conclusion of the war or Expedition, which might possibly be ended in 6 or 8 months—which cou’d be deemed nothing more than one of those little subterfuges which, from the disagreeable nature of the Recruiting service, has, at some junctures been considered necessary: Tho’ I must still think, wou’d come with a better grace from a Sergeant, than a commissioned officer.
I am sure, from your Excellency’s good sense, experience, and knowledge in military affairs, that you have given no decision in this affair, without a proper enquiry; which cou’d not well be made without the attendance of those who recruited the Deserters: and that Majistrates have, from the report of the Deserters, afforded them this unjustifiable protection. As this is the point of view in which it appears to me; I have ordered Ensign Fell (who assisted in recruiting them) to wait on Your Excellency; and request, you wou’d be pleased to have the affair enquired into; that if the allegations of the Deserters be false, you will please to give such orders as will enable me to have them apprehended; and if they are well-grounded, that I may have Captn Gists conduct, for disobedience of orders, enquired into. I judge this step necessary to be taken, previously to my laying the affair before the Commander in Chief; therefore hope His Excellency will forgive this trouble from him who has the honor of being With great respect His Excely’s most obedt Hble Servant,

G:W.

